Order entered March 19, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00319-CV

                                IN RE J.C. RASOR, Relator


                Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-9100094-TV

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE